DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a content server configured to”, “an ad-server configured to” and “a web server configured to” in claim 1,  and “ a sponsorship module implemented by a processor and configured to” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
a sponsorship module implemented by a processor and configured to manage sponsorship of affiliates to categories and data objects, wherein if an affiliate sponsors a data object, then the affiliate is associated with the unique content identifier assigned to the data object, and if the affiliate sponsors a category, then the affiliate is associated with the category identifier assigned to that category.
Regarding the modules, the specification discloses as follows:
[0005] FIGS. 1A and 1B together illustrates a sample web page 100. FIG. 1A includes the top portion of the web page 100, and FIG. 1B includes the bottom portion of the web page 100. The web page 100 is in fact the home page of the web site "www.yahoo.com," which is provided and maintained by Yahoo!.RTM. Inc. The web page 100 is divided into multiple modules, e.g., the modules 110, 120, 130, 140, 150, 160, 170, 180, and 190. Within each module there is various information, which may be the actual content of the web page 100 or advertisements. For example, in the module 110, there are components, e.g., text field, button, etc., that enable users to conduct search operations. In the module 120, there are clickable categories. In the modules 130 and 150, there are clickable news articles. In the module 160, there is a clickable advertisement. 
[0006] In this example, Yahoo!.RTM. Inc. is the advertising service provider, and the web page 100 is the advertising medium. An advertiser who wishes to place its advertisement in the web page 100 may purchase a portion of the web page 100, such as the module 160, for some period of time. During that period of time, the advertiser's advertisement appears in the space of the web page 100 that the advertiser has purchased. 
[0059] FIG. 6A illustrates one version of a sample web page 600 constructed using the system illustrated in FIG. 2 and the methods illustrated in FIGS. 3-5. Similar to the web page 100 as illustrated in FIGS. 1A and 1B, the web page 600 are divided into several modules, such as the modules 610, 630, 650, 660, and 690. Within each module are various pieces of content, i.e., actual content of the web page 600. For example, the module 630 includes content pieces relating to today's featured stories and the module 650 includes content pieces relating to current local and world news. Some modules are reserved for advertisements. For example, the module 660 includes an automobile advertisement but does not include any content pieces. 
[0060] The module 690 is used to display content pieces from the "finance" category. The content piece 692 displayed in the module 690 is about tax tips and strategies, and is appropriately categorized as belonging to the "finance" category. The content piece 692 is thus associated with the category ID for the "finance" category. In this example, an advertiser, Intuit, has sponsored the "finance" category. Since the content piece 692 belongs to the "finance" category, Intuit's advertisement 694 is displayed with the content piece 692, i.e., immediately 
	The specification failed to provide support for the claimed feature i.e. “a sponsorship module configured to manage”. 

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-3, 5-9, 11-15, 17-19 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The invention is directed to selecting and displaying advertisements based on purchasing or sponsoring a content type or category. The independent claims (1, 7 and 13) recite managing data objects (contents), managing additional objects (contents or advertisements), constructing a webpage, tracking interaction, ranking data objects, determining and displaying contents.   
Under Step 2A Prong one (whether the claim recites an abstract ideas). 
The limitation of managing, constructing, tracking, ranking, determining and displaying, covers Certain Methods of Organizing Human Activity but for the recitation of “a server” (a generic computer). That is, other than reciting the computer, nothing in the claim element precludes the step from practically being commercial or legal interaction including agreements in the form of contracts, legal obligations; advertising etc. If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interaction but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human activity”  Advertisers purchasing or sponsoring content pages based on the content category or type (such as finance, sport, etc.,) and selecting and displaying advertisement with the sponsored content type is a business agreements for advertising products by associating the advertisement for the product to type of content. The claimed invention attempts to determine the association of an advertisement to content category or sub-category before displaying the advertisement in a webpage, As such, the claims are directed toward certain methods of organizing human activity. Accordingly, the claims recite an abstract idea. 
Step 2A prong two (Abstract idea not integrated into practical application).
If a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception. This judicial exception is not integrated into a practical application. The claims includes the additional elements of a computer (sever) for managing, constructing webpages, tracking, ranking, and displaying. The additional elements merely provide a general linking to a particular technological environment or field of use. Beyond that, the claims recite generic computing elements that provide no more than instructions to “apply it” (the abstract idea) with a computer. Further, the claims appear to be implementing a commercial solution to a commercial problem of determining whether an advertiser purchased or sponsored a content on category, sub-category or content level. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. See Berkheimer (parsing and comparing data), Ferguson (structuring a sales force or marketing company).
Step 2B (Not significantly more than the abstract ideas).
 Therefore, the claims do not amount to significantly more than the abstract idea itself and is not patent eligible. 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 5-9, 11-15, 17 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barry et al. (US 7,752,073 B2) and further in view of  Chapman et al. (US 2009/0018917 A1), further in view of Erikson et al. (US 7,747,749 B1) and further in view of Admitted art (Applicant’s background).
	Claims 1, 2, 7, 8, 13, 14:
Barry teaches content server configured to manage a plurality of data objects (content), wherein each one of the plurality of data objects is assigned a unique content identifier, and is associated with a category identifier (unique category identifier) that indicates category of a plurality of categories to which the data object belongs (category level, subcategory level, document level) (see fig. 1, col. 5 line 42 to col. 6 line 55);
an ad-server configured to manage a plurality of additional objects (advertisements) associated with selected ones of a plurality of affiliates (advertisers) (see fig. 6-8, col. 8 lines 5-67); and
a server configured to construct web pages in response to client requests, in response to determining that a data object (content) is sponsored by an affiliate based on the content identifier (content level), displaying the data object (content) and one of the additional objects associated with the affiliate in a web page (see col. 2 line 24 to col. 3 lines 67, col. 11 line 49 to col. 12 line 55). Barry teaches advertisers after selecting a top level nod may choose channel level node which further the subject matter of the desired listing (for example advertiser that sells basketball may choose the channel level nodes (sports)) and advertiser who wishes to further target its audience may choose subject matter of the desired listing and event document level node, the advertiser then places the highest amount for ad placement on the document level (the most specific level within the hierarchal structure (see col. 6 line 10-55).  
in response to determining that the data object (content) is not sponsored by any affiliate (at a content level) and a category to which the data object belongs is sponsored by any affiliate based on the category identifier, display the data object in the web page together with one of the plurality of  additional object associated with the affiliate (advertiser who wishes to select the channel level or who wishes to further target its audience may choose a subject level  and the ad for the advertiser who places the highest amount would be placed on web page) (see col. 6 lines 10-35, col. 8 lines 5-67) (advertisement system accepting offers for placement of ads on a particular node, (document level, subject level etc. … some or all of advertisers who placed ads for that level of specificity may be displayed (see also col. 11 lines 49-67). Barry teaches that only the advertisements from those advertisers who bid for the category, sub-category and/or content is placed with the content (which implies that the content that did not received a bid for placing and advertisement from any advertiser, would not have an advertisement associated with it. Chapman also teaches, if an advertiser does not approve publication of the advertisement with submitted content the content is submitted to other advertisers and if no advertiser wishes to publish its advertisement with the content, the content may be published with the platform’s advertisement, third party advertisement, the content owner advertisement or no advertisement and the like. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to know that if no advertiser bid for the content in Barry’s hierarchical advertisement deliver, to provide the content without an advertisement, as in Chapman, in order to continue presenting the content.  Chapman teaches tracking activity 
Erikson teaches monitoring (tracking) user browsing (click on a link on a webpage) to select candidate documents (top-N candidate to the requesting client computer (see col. 6 lines 10-67, col. 7 lines 1-34, col. 8 lines 28-40). It would have been obvious to one of ordinary skill in the art at the time of the invention to select the documents in Barry, based on interaction, as in Erikson, in order to provide contents that are mostly likely to be viewed by the user. 
Barry failed to explicitly disclose constructing a webpage comprising of a plurality of modules (sections for content placement) and displaying the data object and one of the plurality of additional objects (advertisement content) in one or more modules (sections). However, Applicant’s specification (in the background) discloses that the constructing a webpage comprising a plurality of modules, wherein each module including actual content (data object) and advertisement. Further, in the background, it discloses that advertisers can purchase a portion of the web page (at least one module) for placing an advertisement (see [0003]-[0007]). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the sponsoring (purchasing) of content, for placement of advertisement of Barry, in any of the multiple modules, as in the background. Publishers would be motivated to associate advertisement with each content, where the webpage includes plurality of contents in order to maximize the overall revenue generated by the website. 

Claims 3, 9, 15:     
Barry teaches a sponsorship module implemented by a processor and configured to manage sponsorship of affiliates to categories and data objects, wherein if an affiliate sponsors a 
Claim 5, 11, 17:
    Barry teaches wherein the additional object associated with the affiliate is selected based on one of a content of the data object with which the additional object is to be displayed, a format of the data object, and a format of the webpage (see col. 11 line 23-67, col. 12 lines 57-67).
Claim 6, 12, 18:
Barry teaches wherein a first additional object corresponding to a first affiliate associated with the data object is assigned a higher preference score with respect to a second additional object corresponding to a second affiliate associated with a category in which the data object belongs (see col. 11 line 49 to col. 12 line 67).

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barry in view of , in view of  Chapman,  in view of Erikson and further in view of Lee et al. (US 2008/0320124 A1).
Claim 19: 
Lee teaches generating a heat map indicating a performance level with respect to a number of click operations performed on web links (see [0009]-[0011], [0018], [0055]-[0060]). It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the report in Barry/Levine performance of the content using a data visualization tool .  

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barry, Chapman, in view of Levine, in view of Erikson further in view of admitted art and further in view of Baugher (US 2007/0300152 A1). 
Claim 21:
Barry failed to teach wherein the additional object associated with the affiliate is selected based on a format of the data object with which the additional object is positioned. Baugher teaches selecting advertisement format criteria determined based on the format preference information (document format criteria) (see [0009], [0010], [0040]-[0043]). It would have been obvious to one of ordinary skill in the art at the time of the invention to select the advertisement in Barry based on the format of the content, as in Baugher, in order to suitably display the advertisement with the content. 
Response to Arguments
Applicant's arguments filed 12/4/20 have been fully considered and addressed above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723.  The examiner can normally be reached on Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






YR
/YEHDEGA RETTA/Primary Examiner, Art Unit 3688